DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Claim Interpretation
The claim elements do not invoke 35 U.S.C. § 112(f).
References
D1: WO2018229030		GUIDORZI		2018-12-20
D2: Flanagan			2007-04
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4, 5, 8, 11, 12, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1.  
With regards to claims 1, 8, and 15, the D1 reference discloses the utilization of a receiver (R), an audio signal in response to a predetermined audio signal provided by at least two audio source (A, B, C, D) devices; for the audio signal received in response to the predetermined audio signal provided by each respective audio (X1, X2, X3, X4) source device of the at least two audio source devices, estimating a first impulse response (H1, H2, H3, H4) between the respective audio source device and the receiver based at least in part upon the audio signal received in response to the predetermined audio signal provided by the respective audio source device; for the first impulse response estimated between each respective audio source device of the at least two audio source devices and the receiver, removing one or more reflections (page 11, lines 25-29) from the first impulse response to create direct path (S1, S2, S3, S4) information (page 13, lines 19-22); and determining a location (P) of the receiver (R) based (page 6, lines 7-8) at least in part upon the direct path information (D1, D2, D3, D4) created from the first impulse response estimated between each respective audio source device of the at least two audio source devices and the receiver.
With regards to claim 4, 5, 8, 11, 12, and 20, the D1 reference discloses removing one or more reflections from the first impulse response to create direct path information comprises removing one or more reflections from the first impulse response to create a direct path impulse response, wherein the method further comprises determining a peak (page 5, lines 20-24) of the direct path impulse response, and wherein determining the location of the receiver comprises determining a time of arrival (T1, T2, T3, T4) of the audio signal based at least in part upon the peak (S1, S2, S3, S4) of the direct path impulse response.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 3, 6, 7, 9, 10, 13, 14, and 16-19 are rejected under 35 U.S.C. § 103 as being unpatentable over D1 as applied to claims 1, 4, 5, 8, 11, 12, 15, and 20 above, and further in combination with D2.  
The difference between the D1 reference and claims 2, 9, and 18 is that the claim recites determining an angle of arrival.  The D2 reference teaches that it was well known in the art to determine an angle of arrival (see § 1).  It would have been obvious to modify the D1 reference to determine an angle of arrival as motivated by the D2 reference to enable the D1 system to increase range and the ability to separate direct path and multi-path reflections (see Abstract).
With regards to claims 3 and 10, the D2 reference discloses determining the second impulse response comprises determining the second impulse response based upon a combination of the direct path information and a tonal signal at a frequency associated with the audio signal (see §§ 1 and 2) to increase range and the ability to separate direct path and multi-path reflections. 
With regards to claims 6, 13, and 16, the D2 reference discloses the utilization of chirp signals (see Abstract and § 1) to increase range and the ability to separate direct path and multi-path reflections. 
With regards to claims 7 and 14, the D2 reference discloses the utilization of correlation (see Abstract and § 2) to increase range and the ability to separate direct path and multi-path reflections.
With regards to claim 17, the D1 reference discloses the utilization of an ultrasonic signal (page 8, line 10).
With regards to claim 19, the D2 reference discloses the utilization of a plurality of sensors (see Abstract and § 2).
Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods as shown above is likely to be obvious when it does no more than yield predictable results.
Examiner Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Pihulic whose telephone number is 571-272-6977.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6970.

/Daniel Pihulic/
Primary Examiner
Art Unit 3645